UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STATES OF NEW YORK et al.,

              Plaintiffs,
                                                               18-cv-1030 (JPO)
                      v.

 ANDREW WHEELER, as Administrator of the United States
 Environmental Protection Agency, et al.,

              Defendants.



 NATURAL RESOURCES DEFENSE COUNCIL et al.,

              Plaintiffs,

                      v.

 ENVIRONMENTAL PROTECTION AGENCY et al.,                       18-cv-1048 (JPO)

              Defendants.



            DEFENDANTS’ NOTICE OF ACTIVITY IN RELATED CASE
                    AND SUGGESTION OF MOOTNESS

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Telephone: (212) 637-2739
                                          Attorney for Defendants

DAVID S. JONES, Assistant United States
Attorney, Of Counsel
       Defendants hereby notify the Court of the following developments in other cases seeking

review of the Applicability Rule, the agency action that is challenged by Plaintiffs in these cases.

       The Applicability Rule was promulgated on February 6, 2018. See “Definition of

‘Waters of the United States’—Addition of an Applicability Date to 2015 Clean Water Rule,” 83

Fed. Reg. 5200 (Feb. 6, 2018). The Rule added an applicability date of February 6, 2020 to the

Federal Defendants’ 2015 regulation defining the term “waters of the United States” under the

Clean Water Act (“the 2015 WOTUS Rule”). Because the 2015 WOTUS Rule has been

preliminarily enjoined in many states and the Federal Defendants are undertaking further

rulemaking to potentially rescind or revise the definition of “waters of the United States,”

Federal Defendants concluded that the Applicability Rule would serve the public interest by

maintaining the pre-2015 regulatory framework for a time so that only one regulatory definition

of “waters of the United States” will be applicable throughout the entire United States. See 83

Fed. Reg. at 5202 (“[T]he agencies recognize the need to provide clarity, certainty, and

consistency nationwide.”).

       The Applicability Rule was challenged in this Court and in cases filed in two other

district courts, as discussed below.

       In South Carolina Coastal Conservation Commission v. Pruitt, Case No. 2:18-cv-330

(D.S.C.), the South Carolina District Court granted summary judgment in favor of the plaintiffs

and enjoined the Applicability Rule nationwide. Id., ECF No. 66 (Order of Aug. 16, 2018). The

plaintiffs sought clarification of the court’s order, and the Federal Defendants filed a notice of

appeal and sought a stay of the court’s order pending appeal. Id., ECF Nos. 70, 72. The court

granted the motion for clarification by the plaintiffs, and ordered the Applicability Rule vacated




                                                  1
nationwide and enjoined nationwide. Id., ECF No. 89 (Order of Dec. 4, 2018). The court

simultaneously denied Federal Defendants’ motion for a stay. Id.

       On November 26, 2018, the Western District of Washington District Court granted

summary judgment in favor of the plaintiffs in Puget Soundkeeper v. Pruitt, Case No. 2:15-cv-

1342, ECF No. 61 (granting in part and denying in part plaintiffs’ motion for summary

judgment). That court also vacated the Applicability Rule nationwide. Id. The Federal

Defendants filed an appeal in the Ninth Circuit. Puget Soundkeeper v. Pruitt, Case No. 2:15-cv-

1342, ECF No. 63 (notice of appeal).

       The Federal Defendants have now withdrawn their appeals in the Fourth and Ninth

Circuit Courts of Appeal. See Appeal No. 18-1988(L), Dkt. No. 25 (4th Cir. Mar. 8, 2019);

Appeal No. 19-35074, Dkt. No. 11 (9th Cir. Mar. 8, 2019). Further, no other party is

maintaining an appeal in either case. Because there are no pending appeals of the decisions of

the District Courts in South Carolina and the Western District of Washington, and those courts

have vacated and/or enjoined the Applicability Rule nationwide, there is no effective relief that

this Court can provide Plaintiffs in these two matters.

       “It has long been settled that a federal court has no authority to give opinions upon moot

questions or abstract propositions, or to declare principles or rules of law which cannot affect the

matter in issue in the case before it. For that reason, if an event occurs while a case is pending

on appeal that makes it impossible for the court to grant any effectual relief whatever to a

prevailing party, the appeal must be dismissed.” Church of Scientology of Cal. v. U.S., 506 U.S.

9, 12 (1992) (citations and internal quotation marks omitted). Plaintiffs’ claims in these cases

relating to the Applicability Rule are now moot and should therefore be dismissed.




                                                 2
Dated: New York, New York
       March 8, 2019

                                  Respectfully submitted,

                                  GEOFFREY S. BERMAN
                                  United States Attorney for the
                                  Southern District of New York
                                  Attorney for Defendants

                            By:   /s/ David S. Jones
                                  DAVID S. JONES
                                  Assistant United States Attorney
                                  86 Chambers Street, Third Floor
                                  New York, New York 10007
                                  Telephone: (212) 637-2739
                                  Facsimile: (212) 637-2750




                                    3
